Citation Nr: 0120113	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for left foot disability 
presently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 27, 1980 to 
November 12, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision.  The 
veteran appealed the RO's decision as to the left foot and 
low back.  However, after an increased rating was granted in 
November 2000 for the service-connected low back disability, 
the veteran withdrew his appeal of that issue.  


REMAND

The veteran contends that pain, swelling, soreness, 
stiffness, and tenderness in his service-connected left foot 
warrants a compensable rating.  Specifically, the veteran 
seeks a 10 percent rating under 38 C.F.R. § 4.71a (Diagnostic 
Code 5284) (2000).  Diagnostic Code 5284 provides for a 10 
percent rating for moderate foot injuries, a 20 percent 
rating for moderately severe foot injuries, and a 30 percent 
rating for severe injuries.  

The record includes reports of two VA examinations of the 
left foot disability.  The first report, dated in April 1999, 
records complaints of pain at a 5 to 6 level on a scale of 1 
to 10 (10 being the worst).  The veteran at that time related 
that the pain was worse in cold and moist weather and was 
accompanied by weakness.  He reported stiffness and 
intermittent swelling, but no heat, redness, fatigability or 
lack of endurance.  The symptoms increased with prolonged 
standing or walking.  The veteran related that these symptoms 
were present 50 percent of the time.  On clinical 
examination, no functional impairment related to the 
veteran's left foot was found.  The veteran reported that he 
did not use shoe inserts or corrective devices such as 
crutches or canes.  Tenderness over the second and third 
metatarsals and a well-healed scar were noted.  No bony 
abnormalities or soft tissue swelling was found.  The 
examiner diagnosed a fracture of the second and third 
metatarsals with residual symptoms.

At a June 2000 hearing, the veteran related that he 
experienced stiffness and soreness in the left foot, 
especially after walking or standing for prolonged periods.  
The veteran reported the level of pain as ranging from 2 to 6 
depending on the day.  He related that the left foot swelled 
and was tender on the bottom in the evenings.  The veteran 
reported using rubber insoles in his shoes, and treating his 
foot with elevation and soaks.  

The report of the second VA examination reflects complaints 
of left foot pain approximately two times a months, 
particularly when cold or damp.  The veteran also related 
having slight tenderness in the mid-left metatarsal area, on 
both plantar and dorsal surfaces.  The examiner diagnosed 
status-post fractured left second and third metatarsals.  An 
accompanying x-ray report shows an impression of chronic 
deformities in the second and third metatarsals, probable old 
healed fractures and progressive lucencies in the distal 
first metatarsal and deformity in the distal first metatarsal 
of uncertain etiology.  The radiologist found that the 
deformity was unchanged from an April 1999 x-ray, but that 
the lucencies in the distal portion were more prominent.  
Some flattening of the lateral aspect of the distal first 
metatarsal and a small spur were evident.  

Given the veteran's argument that he experiences pain, 
swelling, stiffness, soreness, and tenderness, further 
evidentiary development is necessary.  Although the examiner 
found in April 1999 that the veteran experienced no 
functional impairments, the veteran has since reported 
experiencing a worsening of symptoms, especially pain with 
use.  Given the flare-ups that the veteran reported in 
September 2000, and because of his June 2000 testimony, it 
now appears that the assessment made in April 1999 regarding 
lack of functional impairment does not suffice.  
Consequently, because the rating criteria by which the 
veteran's foot disability is rated contemplate limitation of 
motion, further development is required to obtain evidence on 
the functional effects of the veteran's worsening symptoms.  
See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 
Vet.App. 202, 204-7 (1995); VAOPGCPREC 9-98 (August 14, 
1998).  

The Board also notes that the RO has not yet had an 
opportunity to consider whether any further notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000), which was 
enacted during the pendency of this appeal.  Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this new law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
147 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  

Accordingly,  the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  

2. The RO should ask the veteran to 
provide information as to any relevant 
treatment medical records that have not 
yet been associated with the claims file.  
The RO should attempt to obtain the 
records in accordance with 38 C.F.R. 
§ 3.159 (2000).  

3.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
examination.  The examiner should 
review the claims folder and a copy of 
this remand before examining the 
veteran.  Thereafter, the examiner 
should conduct range of motion studies 
on the veteran's left foot.  The 
examiner should indicate whether there 
is any limitation in the range of 
motion attributable to the veteran's 
left foot disability.  If there is 
clinical evidence of pain on motion, 
the examiner should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments due to weakness, excess 
fatigability, incoordination, 
instability, pain, or flare-ups, etc., 
and should portray these factors in 
terms of the applicable rating 
criteria.  Specifically, it should be 
noted whether functional losses are 
tantamount to "severe," "moderately 
severe," "moderate," or less than 
moderate foot injury.  Diagnostic Code 
5284.  

4. The RO should ensure that the 
examination report complies with this 
remand.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


